           Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 CELIMAR ADAMÉS CASALDUC,
                                                      CIVIL NO. 20-1174 (DRD)
    Plaintiff,

      v.

 TELEVICENTRO OF PUERTO RICO, LLC D/B/A
 WAPA TELEVISIÓN, et al.,

    Defendants.



                                      OPINION AND ORDER

       Pending before the Court is Plaintiff, Celimar Adamés Casalduc’s Motion for Remand to

State Court. See Docket No. 7. The Defendant, Televicentro of Puerto Rico, LLC (hereinafter,

“Televicentro”) filed its respective Opposition to Motion to Remand. See Docket No. 8.

       For the reasons stated herein, the Court DENIES Plaintiff’s Motion for Remand to State

Court (Docket No. 7).

                        I.    FACTUAL AND PROCEDURAL BACKGROUND

       Televicentro removed the instant petition from the Puerto Rico Court of First Instance,

Bayamon Part, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Specifically, Televicentro argues

that “[t]he federal statute codified at 28 U.S.C. § 1441 et seq., grants defendants the right to

remove cases from state courts to a federal jurisdiction when the latter would have had original

jurisdiction.” Docket No. 1 at 2. Televicentro further argues that a removal based on diversity

jurisdiction is proper as “the citizenship of a limited liability company or LLC is determined by the

citizenship of all of its members. Televicentro of Puerto Rico, LLC is a limited liability company
          Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 2 of 9




whose sole member is InterMedia Español, Inc. Id. at 3 (internal citations omitted). In support of

this contention, Televicentro included a Declaration Under Penalty of Perjury of Mr. Alex Tolston,

Executive Vice President, Chief Legal Officer and Corporate Secretary of Hemisphere Media

Group, Inc. (hereinafter, “Hemisphere”). One of Hemisphere’s subsidiaries is Televicentro. See

Id., Exhibit 5 at ¶ 1.

                                      II.     LEGAL ANALYSIS

        The federal removal statute states, “any civil action brought in a State Court of which the

district courts of the United States have original jurisdiction, may be removed by . . . the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a). Section 1446(a) provides in pertinent

part that the party requesting removal in a civil case from State Court is to file in the district court

“a notice of removal signed pursuant to Rule 11 of the Federal Rules of Civil Procedure and

containing a short and plain statement of the grounds for removal, together with a copy of all

process, pleadings, and orders served upon such . . . defendants in such action.” 28 U.S.C. §

1446(a). (Emphasis ours). The notice of removal is to be filed within thirty (30) days after the

service upon the defendant of the complaint. See 28 U.S.C. § 1446(b).

        Further, Section 1447(b) provides in pertinent part that “[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded. An order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(b).

(Emphasis ours).




                                                   2
         Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 3 of 9




A.     Diversity Jurisdiction as to Televicentro of Puerto Rico

       Federal courts are courts of limited jurisdiction. This Court has the responsibility “to police

the border of federal jurisdiction”. Spielman v. Genzyme Corp., 251 F3d 1 (1st Cir., 2001). The

courts must “rigorously enforce the jurisdictional limits that Congress chooses to set in diversity

cases.” Del Rosario Ortega v. Star Kist Foods, 213 F.Supp. 2d 84, 88 (D.P.R., 2002) citing Conventry

Sewage Association v. Dworking Realty Co., 71 F.3d 1,3 (1st Cir., 1995). Just as a federal court

cannot expand its jurisdictional horizon, parties cannot confer subject matter jurisdiction on a

federal court “by indolence, oversight, acquiescence, or consent.” U.S. v. Horn, 29 F.3d 754, 768

(1st Cir. 1994). Therefore, a party that seeks the jurisdiction of the federal courts, has the burden

of demonstrating its existence in the instant case the issue is Plaintiff’s domicile at the time of

filing the complaint. Murphy v. United States, 45 F.3d 520,522 (1st Cir. 1995).

       As courts of limited jurisdiction, federal courts have the duty of construing jurisdiction-

granting statutes strictly. See, e.g., Alicea-Rivera v. SIMED, 12 F. Supp. 2d 243,245 (D.Puerto Rico,

1998). Here, Plaintiff has invoked the Court’s jurisdiction pursuant to the diversity statute, 28

U.S.C. § 1332. Diversity jurisdiction requires complete diversity between all plaintiffs and all

defendants. Casas Office Machines v. Mita Copystar America, Inc., 42 F.3d 668, 673 (1st Cir.

1994); Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 2L.Ed. 435 (1806). Since Co-Defendants have

challenged Plaintiff’s jurisdictional allegations, Plaintiff bears the burden of proving, by a

preponderance of the evidence, the facts of their domicile and how the facts corelate with their

jurisdictional claim. Thomson v. Gaskil, 315 U.S. 442 (1942); Bank One v. Montle, 964 F 2d 48, 50




                                                 3
           Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 4 of 9




(1st Cir. 1992); Rivera v. Hosp. Interamericano de Medicina Avanzada, 125 F. Supp. 2d 11, 17 (D.P.

R. 2000).1

        For federal jurisdictional purposes, diversity of citizenship must be established as of the

time of the filing of the suit. Valentin v. Hosp. Bella Vista, 254 F.3d 358, 361 (1st Cir. 2001); Rivera

v. Hosp. Interamericano de Medicina Avanzada, 125 F.Supp.2d at 16.

        In particular, when faced with a determination of diversity jurisdiction wherein a

corporation is involved, as is the case at bar, it has been more than established that a

corporation's citizenship derives from the State wherein it is incorporated and the State wherein

its principal place of business occurs.4 A corporation, however, will not be deemed a citizen of

every State in which it conducts business or is otherwise amenable to personal jurisdiction. See

Wachovia Bank, National Association v. Schmidt, 546 U.S. 303, 126 S.Ct. 941, 952, 163 L.Ed.2d

797 (2006).

        Yet, “[t]he burden of persuasion for establishing diversity jurisdiction, of course, remains

on the party asserting it. When challenged on allegations of jurisdictional facts, the parties must

support their allegations by competent proof.” Hertz Corp. v. Friend, 559 U.S. 77, 96–97, 130 S.

Ct. 1181, 1194–95, 175 L. Ed. 2d 1029 (2010) (internal citations omitted). To that effect, in Hertz,

the Supreme Court explained that in order to identify a corporation’s principal place of business,

the courts should use the nerve center test to identify “the place of actual direction, control, and

coordination.” Id. “Generally speaking, this will ‘be the place where the corporation maintains



1
 The Court has discretion as to the manner in which preliminary questions of jurisdiction are to be resolved and
enjoys broad authority “to order discovery, consider extrinsic evidence, hold evidentiary hearings and make findings
of fact in order to determine its own jurisdiction. Valentín v. Hospital Bella Vista, 254 F 3d at 363.



                                                         4
         Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 5 of 9




its headquarters-provided that the headquarters is the actual center of direction, control, and

coordination ... and not simply an office where the corporation holds its board meetings (for

example, attended by directors and officers who have traveled there for the occasion).’” Harrison

v. Granite Bay Care, Inc., 811 F.3d 36, 40 (1st Cir. 2016)(quoting Hertz Corp., 559 U.S. at 93, 130

S.Ct. 1181.

       Moreover, “[w]hile there may be no perfect test that satisfies all administrative and

purposive criteria . . . this test is relatively easier to apply and does not require courts to weigh

corporate functions, assets, or revenues different in kind, one from the other.” Hertz Corp., 559

U.S. at 79, 130 S. Ct. 1181, 1185.

       Herein, Televicentro removed the instant case from the Puerto Rico Court of First

Instance, Bayamon Part to the District Court pursuant to 28 U.S.C. §§ 1441 et seq., because the

instant matter exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is

between citizens of different states. 28 U.S.C. § 1332. Televicentro supports diversity jurisdiction

with a Declaration of Mr. Alex Tolston, Executive Vice President, Chief Legal Officer and Corporate

Secretary of Hemisphere Media Group, Inc., who declares under penalty of perjury that,

       2. Televicentro of Puerto Rico, LLC is a limited liability company organized and
       existing by virtue of the laws of the state of Delaware and is engaged in the
       broadcast television business, as well as in the production of news and
       entertainment programming in Puerto Rico.

       3. Televicentro of Puerto Rico, LLC’s sole member is InterMedia Español, Inc., a
       holding company that owns 100% interest of Televicentro of Puerto Rico, LLC.

       4. InterMedia Español, Inc. is a corporation organized and existing under and by
       virtue of the laws of the state of Delaware.

       5. InterMedia Español, Inc.’s address is 4000 Ponce de Leon Blvd. Suite 650, Coral
       Gables, FL, 33146.


                                                 5
         Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 6 of 9




       6. InterMedia Español, Inc.’s officers are Alan J. Sokol, President; Craig D. Fischer,
       Vice President; Alex J. Tolston, Corporate Secretary; and Javier Maynulet, Vice
       President.

       7. The direction, control and coordination of InterMedia Español’s activities is
       done from Florida. Therefore, InterMedia Español’s principal place of business is
       in the state of Florida.

Docket No. 1, Exhibit 5. As a result thereof, Plaintiff filed a Motion to Remand to State Court

(Docket No. 7) arguing that “defendants have not met their burden of establishing subject matter

jurisdiction based on diversity of citizenship and [have] not presented competent proof of [its]

citizenship”, id. at 1-2, while also arguing that “[t]he citizenship of an unincorporated entity, such

as a partnership, is determined by the citizenship of all of its members.” Pramco, LLC v. San Juan

Bay Marina, Inc., 435 F.3d 51, 54 (1st Cir. 2005) (citing Carden v. Arkoma Assoc., 494 U.S. 185,

195-96 (1990)).

       Televicentro filed its respective Opposition to Motion to Remand (Docket No. 8) wherein

supplemental facts and arguments were submitted in support of diversity jurisdiction. According

to Televicentro, Plaintiff’s arguments that “a statement under penalty of perjury is not sufficient

still leaves the facts in the declaration by the Corporate Secretary of InterMedia Español

unchallenged.” Id. at 2. In further support of its contention, Televicentro produced a

Supplemental Declaration of Mr. Alex Tolston, the Amended & Restated Limited Liability

Company Operating Agreement of Televicentro of Puerto Rico, LLC, a Structure Chart and a list of

subsidiaries filed with a 10-K Report of Hemisphere Media Group., Inc. See Docket No. 9 and its

Exhibits 1, 2 & 3, respectively. Furthermore, Televicentro had previously produced the Certificate

of Incorporation of InterMedia Español, Inc. See Docket No. 1, Exhibit 5 at 3.




                                                  6
         Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 7 of 9




       Upon careful review of all documents that have been produced by Televicentro, as well

as the statements under penalty of perjury of Mr. Alex Tolston, Corporate Secretary of

InterMedia Español, Inc., the Court deems that the standard has been met and Televicentro has

successfully satisfied the burden of establishing diversity of citizenship by submitting competent

proof of the location wherein actual direction, control and coordination of Televicentro matters

takes place is Coral Gables, Florida. The Court explains.

       As previously stated, the nerve test clearly provides that a corporation’s principal place

of business is “the place of actual direction, control, and coordination.” Hertz Corp. 559 U.S. at

96–97 (emphasis ours). As such, Televicentro successfully established that activities as to

direction and control of Televicentro are totally conducted by InterMedia Español’s officers from

the State of Florida. As declared by Mr. Tolston, and confirmed by the Structure Chart produced

by Televicentro, InterMedia Español, Inc. is a subsidiary of Hemisphere Media Group, Inc. See

Docket No. 9, ¶ 4 and its Exhibits 2 & 3. It has also been confirmed that since August 26, 1999

and to this day Televicentro’s sole member has been InterMedia Español, Inc., a holding company

“that owns 100% interest of Televicentro of Puerto Rico, LLC.” Docket No. 9, ¶ 3. Accordingly, it

is InterMedia Español, Inc. the entity that “directs and approves all its business activities and

management and it does so from the Coral Gables, Florida offices. This is where all major

decisions are made.” Id. ¶ 5. Some examples or the decisions that are made are by InterMedia

Español, Inc. from the State of Florida are,

       [s]uch activities of direction and control are performed by InterMedia Español,
       Inc.’s officers Sokol, Fischer, Tolston and Maynulet and include, for example,
       decisions concerning the name of Televicentro, the location of Televicentro’s
       principal office and place of business, appointment of its registered agent,
       decisions concerning capital contributions to Televicentro, designation and
       removal of officers, execution of instruments and documents such as issuance of

                                                 7
             Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 8 of 9




       incumbency certificates and resolutions allowing Televicentro to enter into certain
       agreements, corporate authorizations and financial matters, to name a few.

Id. In support of its contention that InterMedia Español, Inc.’s principal place of business is at

Coral Gables, Florida, Televicentro submitted an Annual Report Detail Report for the 2019 tax

year, wherein the principal place of business is identified as 400 Ponce de Leon Blvd., Suite 650,

Coral Gables, FL 33146 and all directors and officers are identified. See Docket no. 9, Exhibit 5.

       Mr. Tolston further declared under penalty of perjury that InterMedia Español, Inc. is

regarded an entity for tax purposes, “and as subsidiary of Hemisphere Media Group, it reports

into that one holding company and income tax filing is effectuated through a consolidated tax

return.” Id. ¶ 6. According to Mr. Tolston, all these matters are performed in the State of Florida

by their independent registered public accounting firm for auditing purposes located in Miami,

to wit, RSM US LLP. See Docket No. 9, Exhibit 3. Finally, Mr. Tolston explained that “InterMedia

Español, Inc. still maintains a registered agent in Delaware and engages such services through

CSC, which also provides annual report filing and reporting services.” Docket No. 9, ¶ 8 and its

Exhibit 4.

       Consequently, Televicentro has met the burden to establish diversity of jurisdiction and

the fact that Televicentro’s citizenship is that of InterMedia Español, Inc., namely, Florida and

Delaware. The Court finds that Televicentro complied with supporting the basis of subject matter

jurisdiction with competent proof as to the fact that “the [actual] place of actual direction,

control, and coordination” of said entity is in the State of Florida. Hence, the Court needs not go

further. Plaintiff’s Motion for Remand to State Court should be denied.




                                                 8
           Case 3:20-cv-01174-DRD Document 12 Filed 07/14/20 Page 9 of 9




                                      III.    CONCLUSION


       For the reasons elucidated above, the Court hereby DENIES Plaintiff, Celimar Adamés

Casalduc’s Motion for Remand to State Court (Docket No. 7). Accordingly, the instant case shall

remain in the District Court for the remainder of the proceedings as explained in the instant

Opinion.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 14th day of July, 2020.



                                                     S/Daniel R. Domínguez
                                                     Daniel R. Domínguez
                                                     United States District Judge




                                                 9
